Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Chen on 3/26/2021.

The application has been amended as follows: 

Amend claim 1 as follows:
	1. A data management system comprising one or more processors to: receive a set of queries for a data warehouse, the set of queries including one or more queries to be processed by the data warehouse that is part of a database system; provision a set of processors from a plurality of processors that part of the database system, the set of processors to process the set of queries; monitor a utilization of the set of processors as the set of processors processes the set of queries; update a number of the processors and wherein the set of storage resources are shared by each of the set of processors; and process the set of queries using the updated set of processors.

Amend claim 15 as follows:
15.  A method, comprising: receiving a set of queries for a data warehouse, the set of queries including one or more queries to be processed by the data warehouse that is part of a database system; provisioning a set of processors from a plurality of processors that part of the database system, the set of processors to process the set of queries; monitoring a utilization of the set of processors as the set of processors processes the set of queries; updating, by a processor, a number of the processors in the set of processors provisioned based on the utilization; and updating a set of storage resources based on a utilization a storage capacity of the set of storage resources by the set of queries, wherein updating the set of storage resources is independent of a change in the number of processors and wherein the set of storage resources are shared by each of the set of processors; and processing the set of queries using the updated set of processors

Amend claim 27 as follows: 
27. A non-transitory computer-readable medium storing instructions which, when executed by one or more second processors of a computing device, cause the computing device to: receive a set of queries for a data warehouse, the set of queries including one or more queries to be processed by the data warehouse that is part of a database system; provision a set of processors from a plurality of processors that part of the database system, the set of processors to process the set of queries; monitor a utilization of the set of processors as the set of processors processes the set of queries; update, by the one or more processors, a number of the processors in the set of processors provisioned based on the utilization; and update a set of storage resources based on a utilization a storage capacity of the set of storage resources by the set of queries, wherein updating the set of storage resources is independent of a change in the number of processors and wherein the set of storage resources are shared by each of the set of processors; and process the set of queries using the updated set of processors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167